UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY BARTLETT,
                             Plaintiff,
                    -against-                                19-CV-8374 (CM)
TRIBECA LENDING CORP.; FRANKLIN                              ORDER OF DISMISSAL
CREDIT MANAGEMENT CORP.;                                     UNDER 28 U.S.C. § 1651
FRANKLIN MORTGAGE ASSET TRUST
2009A,
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On January 29, 2016, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Bartlett v. Tribeca Lending Corp.,

ECF 1:15-CV-6102, 11 (S.D.N.Y. Jan. 16, 2016). Plaintiff files this new pro se case, but has not

submitted an application to proceed IFP and has not paid the relevant fees to bring this action.

The Court construes Plaintiff’s complaint as seeking IFP status, and notes that he has not sought

leave from the Court. This action is therefore dismissed without prejudice for Plaintiff’s failure

to comply with the January 29, 2016 order.

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

Dated:     October 21, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
